Citation Nr: 9914440	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife








INTRODUCTION

The veteran served on active duty between 1966 and 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran and his wife appeared at a hearing before 
the undersigned Member of the Board in April 1999. 


REMAND

The veteran maintains that he should be granted a higher 
disability rating for his service-connected PTSD as it is 
more severe than what such a rating contemplates. 

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim for a higher rating.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).  
This duty to assist him includes the duty to obtain relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the case.  See Abernathy v. Principi, 3 
Vet. App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran testified during the hearing held in April 1999 
that he was last examined by VA in 1997, and that since then 
he has been receiving treatment twice a month for his PTSD 
and was briefly hospitalized after he had a slight stroke.  
The veteran further testified that he began receiving Social 
Security  (SSA) disability benefits in February 1999 and that 
the benefits were grated based on his PTSD.  He also 
testified that he was scheduled to see his VA psychiatrist 
the day after the hearing.



It does not appear that all the records pertaining to the 
treatment received by the veteran since 1997 have been 
obtained.  These medical records are pertinent to the 
veteran's claims and necessary for a fair adjudication of the 
issue on appeal.  Robinette v. Brown, 8 Vet. App. 69 (1995).   
Moreover, the records pertaining to the veteran's application 
for SSA benefits and all medical information that was 
considered by SSA in rendering its decision are not on file.  
These records, particularly the reports of any examinations 
conducted by the SSA could be pertinent to the adjudication 
of the veteran's claim.  Therefore, the VA has a duty to 
assist the veteran in gathering those records.   See Collier 
v. Derwinski, 1 Vet.App. 413 (1991); Murincsak v. Derwinski, 
2 Vet.App. 363 (1992); Masors v. Derwinski, 2  Vet.App. 181 
(1992); and Brown v. Derwinski, 2 Vet.App. 444 (1992).

To ensure that the VA has met its duty to assist the veteran 
in the development of the facts pertinent to his claim the 
case is REMANDED to the RO for the following development:


1.  The veteran should be asked to 
provide a list of all medical treatment 
that he has received for his PTSD since 
1997.  The RO should make arrangements in 
order to obtain the records from all the 
sources reported by the veteran.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records. The RO should also 
make sure that all the records of any VA 
treatment afforded to the veteran are 
obtained. All records obtained should be 
associated with the claims folder.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency, which pertain to the 
application and award of disability 
benefits to the veteran.  The RO should 
obtain copies of letters/notices, 
administrative/appellate decisions, 
hearing transcripts, and all medical 
records relied upon concerning 
claims/appeals filed by the veteran's for 
SSA disability benefits.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  The RO should respectfully 
invite the attention of the SSA to 38 
U.S.C.A. § 5106 (West 1991).  All of 
these records are to be associated with 
the claims folder and any attempts to 
obtain records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination.  The veteran's 
claims folder, a copy of this remand and 
a copy of the applicable rating criteria 
should be furnished to the examiner prior 
to the examination.  All appropriate 
diagnostic testing deemed necessary by 
the examiner to render clinically-
supported diagnoses and assessments of 
functioning/employability should be 
administered.  The examiner should review 
the pertinent history of the veteran's 
service-connected psychiatric disorder 
and should provide a detailed account of 
all manifestations of psychiatric 
pathology found to be present. In this 
regard, the physician should provide a 
specific opinion assessing the relative 
degree of industrial impairment, in light 
of her recorded medical and vocational 
history. The examiner must assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
confined to the psychiatric pathology and 
should include a definition of the 
numerical code assigned.  The diagnosis 
should be in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders of the American 
Psychiatric Association.  The examiner is 
requested to identify the frequency and 
severity of all symptoms, as well as to 
enumerate all symptoms, as set out in the 
various categories contemplated by the 
applicable rating criteria.  If positive 
symptoms from more than one of the rating 
categories are identified, the examiner 
is requested to identify the predominant 
symptoms based on consideration of the 
entire contemporary record and to provide 
an opinion as to the level of 
occupational and social impairment that 
most appropriately reflects the veteran's 
overall symptomatology and level of 
disability.  A comprehensive report 
containing complete rationale for all 
opinions expressed must be provided and 
associated with the claims folder. 

4.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is complete and in 
compliance with the above directives.  If 
the report is deficient in any manner, it 
must be returned to the examining 
physician for correction. Stegall v. 
West, 11 Vet.App. 268 (1998)
  
5.  After completion of the foregoing, 
the RO should review and readjudicate 
issue of increased rating for PTSD with 
consideration of all the evidence of 
record.  The RO should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).



6.  The RO should also consider whether 
the veteran's case should be submitted to 
the Undersecretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of extraschedular 
rating under the provisions of 38 C.F.R. 
§ 3.321(1998).  

7.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument to the RO while the case is in 
remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  The veteran is 
further advised that he should assist the 
RO, to the extent possible, in the 
development of his claim, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991).


After the development requested above is completed to the 
extent possible, the RO should again review the record.  If 
the decision remains adverse, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and afforded a reasonable period of time within 
which to respond thereto.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


